ORDER

PER CURIAM.
Craig Pickens (“Defendant”) appeals from a circuit court judgment rendered after a jury convicted him of two counts of first degree assault on a law enforcement officer, third degree assault on a law enforcement officer, and two counts of armed criminal action. Defendant contends that the circuit court erred when it: (1) allowed the State to improperly strike African-American venirepersons; (2) allowed multiple convictions for a single act; (3) failed to grant a motion for judgment of acquittal where the convictions were against the weight of the evidence and reflected the jury’s failure to follow the instructions; and (4) improperly limited voir dire.
We have reviewed the briefs of the parties and the record on appeal and no trial court error appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).